TYSON, J.
The ownership of the property is sufficiently laid in Garner, one of the members of the partnership. — 'Code, § 4909; White v. The State, 72 Ala. 195; Brown v. The State, 79 Ala. 51.
*150It must now be regarded as settled in this State that the unexplained possession of property recently stolen does not as matter of law raise a presumption of guilt from the circumstance. Nor does the unexplained possession by one person of goods belonging to another raise the presumption that a larceny has been committed and that the possessor is a thief. Additional evidence is necessary to establish a. corpus delicti. Unless the jury are satisfied beyond a reasonable doubt, that the offense has been committed, the unexplained recent possession of goods will not justify the conclusion that the person in whose possession they are found is the thief. — Orr v. The State, 107 Ala. 35; Thomas v. The State, 109 Ala. 25. “Proof of a charge, in criminal causes, involves the proof of two distinct propositions: first, that the act itself was done; and, secondly, that it was done by the person charged and by none other- — in other words, proof of the corpus delicti and of the identity of the prisoner.” — Winslow v. The State, 76 Ala. 47. It is undoubtedly true that both of these essential propositions are generally for the determination of the jury and both must be proved beyond a reasonable doubt. But where there is no proof of the corpus delicti — no testimony tending in the remotest degree to prove that the property charged to have been stolen, was in faeit stolen — no larceny shown to have been committed, then there can be no conviction of the prisoner, should the goods described in the indictment charged to have been stolen be found in his possession, though no explanation as to how he came by them be given by him, or if given, is entirely unsatisfactory. In such case, the evidence is not prima fade sufficient (to establish the corpus delicti and the court should not allow the introduction of evidence of possession by the prisoner of the goods charged in the indictment to have been stolen. In other words, until the State has by positive or circumstantial evidence shown a prima facie larceny of the goods, which is for the determination of the couid, solely for the purpose of determining the admissibility of evidence teuding to connect the prisoner with the commission of the offense, the prosecution is not entitled to introduce evidence of *151possession by defendant of tbe goods alleged to have been stolen. In this respect, the case would not be different from the one where an extra-judicial confession is'sought to be introduced against one charged with a felony. Or where there is an entire want of evidence of the corpus delicti except statements made by the prisoner or unexplained possession of the goods alleged to have been stolen, the court should direct the jury to acquit the prisoner. On the other liancl, if the evidence affords an inference of the larceny of the goods, then the question of its sufficiency is one for the jury and it becomes their province to determine whether the corpus delicti has been proven. In such case, evidence of possession by the prisoner of goods of the same kind as those charged to have been stolen is competent and the jury must determine upon the entire evidence, not only the question of the doing of the act, but whether committed by the defendant. Indeed the corpus delicti must often be proved by circumstances. In the case at hand, the owners of the goods charged to have been stolen were wholesale merchants. Garner, one of the partners, swears that meat and lard had been stolen from their store honre. It is true he could not state definitely Avhen these articles of merchandise were taken, and neither could he identify the meat, and lard found in the possession of the defendant as his firm’s property, nor could he say that particular lard and meat had been stolen from his store house. But he was positive that meat and lard had been stolen prior to the institution of the prosecution against this defendant. On this evidence we are of the opinion (that there Avas some proof tending to establish the corpus delicti, the Aveight and sufficiency of which was properly left to the jury. Furthermore, we hold that, it AAras sufficient to authorize the admission by the court of evidence of the possession by the defendant of meat and lard of the same kind as that which Garner said Avas stolen, and that the eAfidence of its identity was sufficient to be submitted to the jury when taken in connection with all the other evidence in the case. — Note 6 on page 258 of 78 Am. Dec.
It follows from what Ave have said that the defendant was not entitled to have given the general affirmative charge requested by him.
*152The other written charge requested was correctly refused. — Bones v. The State, 117 Ala. 138.
In view of Thompson’s access to the basement of the store in which the goods alleged to have been stolen were kept and the fact that the windows and doors to this basement room were unbroken, it was entirely competent for the State to prove that the defendant was a porter in the store of the Sullivan & Hart Dry Goods Co., and that he had in his possession a key to the basement room under that store which opened upon the same alley upon which the basement of the other store opened. Clearly this testimony was relevant for the purpose of showing the defendant’s opportunity of aiding Thompson in committing the larceny, or for the purpose of showing that he had the opportunity of receiving the goods from Thompson through an opened door or window and concealing them in the basement to which he had a key until he could remove them.
'The overruling of the motion for a new trial is not revisable.
There is no error in the record, and the judgment of conviction must be affirmed.